                                              Case 4:20-cv-04114-YGR Document 5 Filed 01/15/21 Page 1 of 9




                                   1

                                   2                                      UNITED STATES DISTRICT COURT

                                   3                                     NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                         CORREY MITCHELL,
                                   5                                                          Case No. 20-cv-04114-YGR (PR)
                                                            Plaintiff,
                                   6                                                          ORDER OF DISMISSAL WITH LEAVE
                                                     v.                                       TO AMEND
                                   7
                                         DR. KIM, et al.,
                                   8
                                                            Defendants.
                                   9

                                  10     I.     INTRODUCTION
                                  11            Plaintiff, a state prisoner currently incarcerated at the Correctional Training Facility, has

                                  12   filed the instant pro se civil rights action pursuant to 42 U.S.C. § 1983. He alleges violations of
Northern District of California
 United States District Court




                                  13   his constitutional rights by prison officials and medical staff at Salinas Valley State Prison

                                  14   (“SVSP”), where he was formerly incarcerated. Dkt. 1. The Court will grant his motion for leave

                                  15   to proceed in forma pauperis in a separate written Order.

                                  16            In his complaint, Plaintiff names the following Defendants at SVSP: B-Facility Primary

                                  17   Care Provider Dr. Kim; Associate Warden P. Sullivan; Health Care Compliance Analysts L.

                                  18   Gambod and L. Sainz; Health Care Grievance Representative A. Villanueva; Custody Appeals

                                  19   Representative C. Martella; Acting Health Care and Safety Chief Executive Officer S. Sawyer;

                                  20   and ADA1 Coordinator/Designee R. Mojica. Dkt. 1 at 5.2 Plaintiff seeks compensatory and

                                  21   punitive damages. Id. at 10.

                                  22            Venue is proper because certain events giving rise to the claims are alleged to have

                                  23   occurred at SVSP, which is located in this judicial district. See 28 U.S.C. § 1391(b).

                                  24            Based upon a review of the complaint pursuant to 28 U.S.C. § 1915A, it is dismissed with

                                  25   leave to amend.

                                  26
                                                1
                                  27                ADA refers to Title II of the Americans With Disabilities Act, 42 U.S.C. § 12131 et seq.

                                  28
                                                2
                                                 Page number citations refer to those assigned by the Court’s electronic case management
                                       filing system and not those assigned by Plaintiff.
                                              Case 4:20-cv-04114-YGR Document 5 Filed 01/15/21 Page 2 of 9



                                        II.     DISCUSSION
                                   1
                                                A.   Standard of Review
                                   2
                                                A federal court must conduct a preliminary screening in any case in which a prisoner seeks
                                   3
                                       redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.
                                   4
                                       § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims
                                   5
                                       that are frivolous, malicious, fail to state a claim upon which relief may be granted or seek
                                   6
                                       monetary relief from a defendant who is immune from such relief. See id. § 1915A(b)(1), (2).
                                   7
                                       Pro se pleadings must, however, be liberally construed. See Balistreri v. Pacifica Police Dep’t,
                                   8
                                       901 F.2d 696, 699 (9th Cir. 1988).
                                   9
                                                Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the
                                  10
                                       claim showing that the pleader is entitled to relief.” To comport with Rule 8, “[s]pecific facts are
                                  11
                                       not necessary; the statement need only give the defendant fair notice of what the . . . claim is and
                                  12
Northern District of California




                                       the grounds upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).
 United States District Court




                                  13
                                       Although in order to state a claim a complaint “does not need detailed factual allegations, . . . a
                                  14
                                       plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than
                                  15
                                       labels and conclusions, and a formulaic recitation of the elements of a cause of action will not
                                  16
                                       do. . . . Factual allegations must be enough to raise a right to relief above the speculative level.”
                                  17
                                       Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must
                                  18
                                       proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at 570. The United
                                  19
                                       States Supreme Court has explained the “plausible on its face” standard of Twombly: “While legal
                                  20
                                       conclusions can provide the complaint’s framework, they must be supported by factual
                                  21
                                       allegations. When there are well-pleaded factual allegations, a court should assume their veracity
                                  22
                                       and then determine whether they plausibly give rise to an entitlement to relief.” Ashcroft v. Iqbal,
                                  23
                                       556 U.S. 662, 679 (2009).
                                  24
                                                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:
                                  25
                                       (1) that a right secured by the Constitution or laws of the United States was violated, and (2) that
                                  26
                                       the alleged violation was committed by a person acting under color of state law. See West v.
                                  27
                                       Atkins, 487 U.S. 42, 48 (1988).
                                  28
                                                                                          2
                                           Case 4:20-cv-04114-YGR Document 5 Filed 01/15/21 Page 3 of 9




                                   1          A supervisor may be liable under section 1983 upon a showing of personal involvement in

                                   2   the constitutional deprivation or a sufficient causal connection between the supervisor’s wrongful

                                   3   conduct and the constitutional violation. Redman v. County of San Diego, 942 F.2d 1435, 1446

                                   4   (9th Cir. 1991) (en banc) (citation omitted). A supervisor therefore generally “is only liable for

                                   5   constitutional violations of his subordinates if the supervisor participated in or directed the

                                   6   violations, or knew of the violations and failed to act to prevent them.” Taylor v. List, 880 F.2d

                                   7   1040, 1045 (9th Cir. 1989). This includes evidence that a supervisor implemented “a policy so

                                   8   deficient that the policy itself is a repudiation of constitutional rights and is the moving force of

                                   9   the constitutional violation.” Redman, 942 F.2d at 1446; see Jeffers v. Gomez, 267 F.3d 895, 917

                                  10   (9th Cir. 2001).

                                  11          B.    Legal Claims
                                  12          Plaintiff, who claims to be “leaf-ear deaf” and to suffer from tinnitus, alleges multiple
Northern District of California
 United States District Court




                                  13   claims: (1) a claim of deliberate indifference to his serious medical needs in violation of his Eighth

                                  14   Amendment rights, stemming from the delay in providing Plaintiff with his hearing aids treatment;

                                  15   (2) a violation of his “ADA rights” for Defendants’ failure to provide hearing aids; and

                                  16   (3) retaliation by Defendant Kim due to Plaintiff filing a health care grievance. Dkt. 1 at 9-10.

                                  17                1. Section 1983 Claims
                                  18          As mentioned above, to state a claim under 42 U.S.C. § 1983, Plaintiff must allege two

                                  19   elements: (1) that a right secured by the Constitution or laws of the United States was violated and

                                  20   (2) that the violation was committed by a person acting under the color of state law. See West, 487

                                  21   U.S. at 48. However, in its present state, the complaint fails to state a claim against a viable

                                  22   defendant and therefore must be dismissed. Leave to amend is granted so that Plaintiff may

                                  23   attempt to file an amended complaint that cures the deficiencies discussed in this Order.

                                  24          Deliberate indifference to a prisoner’s serious medical needs violates the Eighth

                                  25   Amendment’s prohibition of cruel and unusual punishment. See Estelle v. Gamble, 429 U.S. 97,

                                  26   104 (1976); Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir. 2004). To establish an Eighth

                                  27   Amendment claim based on inadequate medical care, a prisoner-plaintiff must show: (1) a serious

                                  28   medical need, and (2) deliberate indifference thereto by a defendant. The subjective deliberate
                                                                                          3
                                           Case 4:20-cv-04114-YGR Document 5 Filed 01/15/21 Page 4 of 9




                                   1   indifference standard that applies in an Eighth Amendment claim requires that the official know of

                                   2   and disregard an excessive risk to inmate health or safety. See Farmer v. Brennan, 511 U.S. 825,

                                   3   837 (1994). “[T]he official must both be aware of facts from which the inference could be drawn

                                   4   that a substantial risk of serious harm exists, and he must also draw the inference.” Id. A claim of

                                   5   medical malpractice or negligence is insufficient to make out a violation of the Eighth

                                   6   Amendment. See Toguchi, 391 F.3d at 1060-61.

                                   7             As mentioned above, Plaintiff raises a deliberate indifference claim based on Defendants’

                                   8   alleged failure to provide him with his hearing aids treatment. Dkt. 1 at 9. As background for his

                                   9   claim, Plaintiff states that on October 17, 2019, he was evaluated by an audiologist named, Dr.

                                  10   Larry Solow, who is not a party in this suit. Id. at 5. Dr. Solow explained Plaintiff’s background

                                  11   in the evaluation as follows: “This 47 year old man reports being shot in the left ear in 2015. Ever

                                  12   since then, he has not heard in that ear. He also reports occasional tinnitus in that ear.” Id. at 7.
Northern District of California
 United States District Court




                                  13   Dr. Solow stated the following recommendations:

                                  14                    I do not think a hearing aid would help his left ear; however, a CROS3
                                                        hearing aid that has a microphone on the deaf ear and a receiver on
                                  15                    the good ear might be worth trying. That would allow him to hear
                                                        from the deaf side into the hearing side and give him some
                                  16                    localization. If that does not work for him then he might be a
                                                        candidate for a cochlear implant. I would recommend a hearing aid
                                  17                    evaluation for this and I would also include trying a hearing aid on his
                                                        left ear to see if it would help.”
                                  18
                                       Id. (footnote added). On December 12, 2019, “after 55 days of not receiving the recommended
                                  19
                                       treatment outlined by Dr. Larry Solow (Audiologist), Plaintiff submitted a ([CDCR Form] 1824)
                                  20
                                       Reasonable Accommodation Request.” Id. Plaintiff then claims that on December 30, 2019,
                                  21
                                       “(Defendants’) Reasonable Accommodation Panel’s (RAP’s) final response, in relevant part to
                                  22
                                       this civil action “Your request for hearing aids is approved . . . .” Id. at 6. The response further
                                  23
                                       stated:
                                  24                    Based on your evaluation, the audiologist recommended BiCROS4
                                  25

                                  26            CROS stands for contralateral routing of signal, or “CROS” system. There are two
                                                 3

                                       hearing aid systems that use CROS technology, which are known as CROS and BiCROS hearing
                                  27   aids. See https://www.hear.com/hearing-aids/cros-bicros/ (last accessed on January 8, 2021).
                                                 4
                                  28           BiCROS hearing aids (bilateral microphones with contralateral routing of signal) are
                                       designed for people who have bilateral hearing loss, or hearing loss in both ears. See
                                                                                        4
                                           Case 4:20-cv-04114-YGR Document 5 Filed 01/15/21 Page 5 of 9



                                                      System hearing aids. Once the institution receives the hearing aids,
                                   1                  you will be evaluated to ensure they fit properly and also provide you
                                                      instruction in the proper use of them.
                                   2
                                       Id. (footnote added).
                                   3
                                              Plaintiff states that he was seen by Defendant Kim, his primary care physician, on
                                   4
                                       December 26, 2019 and the doctor stated: “You will be getting the CROS hearing aids.” Id.
                                   5
                                       Plaintiff claims that the Dr. Kim ended the video appointment abruptly after Plaintiff asked the
                                   6
                                       doctor about any treatment for tinnitus, to which the doctor responded as follows: “There is no
                                   7
                                       cure for tinnitus, and I’m done with you Mr. Mitchell. Treatment denied.” Id.
                                   8
                                              On that same date, December 26, 2019, Plaintiff submitted a health care grievance
                                   9
                                       complaining of Defendant Kim’s conduct. Id.
                                  10
                                              On January 31, 2020, Plaintiff again asked for treatment for his tinnitus, and he was seen
                                  11
                                       again by Defendant Kim, who “told Plaintiff in a very aggressive manner, ‘No. If you want
                                  12
Northern District of California




                                       treatment, finish your 602.’ Plaintiff took this statement to mean because of the December 26,
 United States District Court




                                  13
                                       2019 Health Care Grievance, Plaintiff would not be treated further.” Id. at 6-7. Plaintiff claims
                                  14
                                       that thereafter, Defendant Kim “ordered two potentially harmful tests on January 9, 20[20] and
                                  15
                                       February 6, 2020[:] Magnetic Resonance Imaging scans (1) for Plaintiff’s full brain, [and (2)] for
                                  16
                                       the left auditory canal.” Id. Plaintiff claims that Defendant Kim’s “sole purpose in these actions
                                  17
                                       were to cause [him] further pain and harm to the serious medical need, because [he] exercised his
                                  18
                                       First Amendment rights on December 26, 2019.” Id. Thus, Plaintiff “did not subject himself to
                                  19
                                       these tests.” Id. As of the date he signed the complaint on June 6, 2020, Plaintiff claims that he
                                  20
                                       has not been provided his hearing aids treatment even though “[i]t has been nearly 8 months since
                                  21
                                       the audiologist’s recommendation.” Id. at 8. He adds that on March 3, 2020, he has been
                                  22
                                       “diagnosed with depression . . . [d]ue to the lack of hearing aids and insomnia . . . .” Id.
                                  23
                                                 Plaintiff claims in a conclusory manner that Defendants “are fully aware of [his] serious
                                  24
                                       medical needs, [i.e.,] hearing impaired left-ear deaf” and “completely disregarded [his] serious
                                  25
                                       medical needs by not supplying the BiCROS hearing aids.” Id. (footnote added). However, based
                                  26
                                  27

                                  28   https://www.hear.com/hearing-aids/cros-bicros/ (last accessed on January 8, 2021).

                                                                                          5
                                           Case 4:20-cv-04114-YGR Document 5 Filed 01/15/21 Page 6 of 9




                                   1   on the aforementioned summary of his claims in the complaint, the Court finds that Plaintiff fails

                                   2   to support his claim of deliberate indifference. While Plaintiff claims that he still has not received

                                   3   his hearing aids, he fails to link each named Defendant to any specific acts of deliberate

                                   4   indifference, including the alleged failure to provide his hearing aids treatment. He must allege

                                   5   facts in his amended complaint showing both a serious medical need and deliberate indifference

                                   6   thereto by each named Defendant.

                                   7          As to Plaintiff’s claim of retaliation by Defendant Kim, the Court finds Plaintiff also fails

                                   8   to state a cognizable claim. Retaliation by a state actor for the exercise of a constitutional right is

                                   9   actionable under 42 U.S.C. § 1983, even if the act, when taken for different reasons, would have

                                  10   been proper. Mt. Healthy City Bd. of Educ. v. Doyle, 429 U.S. 274, 283-84 (1977). “Within the

                                  11   prison context, a viable claim of First Amendment retaliation entails five basic elements: (1) An

                                  12   assertion that a state actor took some adverse action against a prisoner (2) because of (3) that
Northern District of California
 United States District Court




                                  13   prisoner’s protected conduct, and that such action (4) chilled the inmate’s exercise of his First

                                  14   Amendment rights, and (5) the action did not reasonably advance a legitimate correctional goal.”

                                  15   Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005). Plaintiff’s allegations fail to state a

                                  16   cognizable claim for retaliation as he has failed to allege facts that show the alleged retaliatory

                                  17   actions of which he complains (i.e., Defendant Kim’s statements on January 31, 2020 and the

                                  18   MRIs ordered) were taken because of Plaintiff’s protected conduct. See Dkt. 1 at 6-7. Without

                                  19   allegations of protected conduct and knowledge of such conduct by Defendant Kim, no claim for

                                  20   retaliation is stated. Accordingly, Plaintiff’s retaliation claim will be dismissed with leave to

                                  21   amend. Plaintiff may, however, file an amended complaint if he can in good faith allege facts,

                                  22   subject to proof, that cure the pleading deficiencies noted above.

                                  23                2. The ADA Claim
                                  24          The ADA and section 504 of the Rehabilitation Act, as amended and codified in 29 U.S.C.

                                  25   § 701 et seq. (“RA”), prohibit discrimination on the basis of a disability in the programs, services

                                  26   or activities of a public entity. Federal regulations require a public entity to “make reasonable

                                  27   modifications in policies, practices, or procedures when the modifications are necessary to avoid

                                  28   discrimination on the basis of disability, unless the public entity can demonstrate that making the
                                                                                          6
                                           Case 4:20-cv-04114-YGR Document 5 Filed 01/15/21 Page 7 of 9




                                   1   modifications would fundamentally alter the nature of the service, program or activity.” 28 C.F.R.

                                   2   § 35.130(b)(7).

                                   3           The elements of a cause of action under Title II of the ADA are: (1) the plaintiff is an

                                   4   individual with a disability; (2) the plaintiff is otherwise qualified to participate in or receive the

                                   5   benefit of some public entity’s services, programs, or activities; (3) the plaintiff was either

                                   6   excluded from participation in or denied the benefits of the public entity’s services, programs or

                                   7   activities, or was otherwise discriminated against by the public entity; and (4) such exclusion,

                                   8   denial of benefits, or discrimination was by reason of the plaintiff’s disability. Thompson v.

                                   9   Davis, 295 F.3d 890, 895 (9th Cir. 2002). A cause of action under section 504 of the RA

                                  10   essentially parallels an ADA cause of action. See Olmstead v. Zimring, 527 U.S. 581, 590 (1999);

                                  11   Duvall v. Cty. of Kitsap, 260 F.3d 1124, 1135 (9th Cir. 2001).

                                  12           Plaintiff’s allegation that the “failure to provide hearing aids has violated [his] due process
Northern District of California
 United States District Court




                                  13   equal rights” alone is not enough to state a claim under the ADA. Most notably, he does not

                                  14   allege facts suggesting that he is an individual with a disability such that he would be a proper

                                  15   plaintiff to assert an ADA claim. Additionally, he has not identified a proper defendant for a

                                  16   claim under the ADA or RA. The proper defendant for a claim under Title II of the ADA and

                                  17   section 504 of the RA is the public entity responsible for the alleged discrimination. See Everson

                                  18   v. Leis, 556 F.3d 484, 501 n.7 (6th Cir. 2009) (collecting cases); but cf. Eason v. Clark Cty Sch.

                                  19   Dist., 393 F.3d 1137, 1145 (9th Cir. 2002) (declining to decide the issue). Title II of the ADA

                                  20   does not provide for suit against a public official acting in his individual capacity. Everson, 556

                                  21   F.3d at 501. A plaintiff also cannot assert a claim under section 1983 against Defendants in their

                                  22   individual capacities to vindicate rights created by the ADA and the RA. See Vinson v. Thomas,

                                  23   288 F.3d 1145, 1156 (9th Cir. 2002).

                                  24           Leave to amend is granted so that Plaintiff may attempt to allege a claim under the ADA

                                  25   and RA. Here, the proper defendants for a claim under the ADA and RA would be the entity that

                                  26   runs the prison in which the alleged acts in violation of the ADA occurred. He also must allege

                                  27   specific facts showing a violation of his rights under the ADA and RA.

                                  28
                                                                                           7
                                              Case 4:20-cv-04114-YGR Document 5 Filed 01/15/21 Page 8 of 9



                                                      3. Exhaustion
                                   1
                                                 Finally, Plaintiff is further cautioned that he must have exhausted his administrative
                                   2
                                       remedies before filing suit in federal court. The Prison Litigation Reform Act of 1995 amended
                                   3
                                       42 U.S.C. § 1997e to provide that “[n]o action shall be brought with respect to prison conditions
                                   4
                                       under [42 U.S.C. § 1983], or any other Federal law, by a prisoner confined in any jail, prison, or
                                   5
                                       other correctional facility until such administrative remedies as are available are exhausted.” 42
                                   6
                                       U.S.C. § 1997e(a). Exhaustion is mandatory and no longer left to the discretion of the district
                                   7
                                       court. Woodford v. Ngo, 548 U.S. 81, 84 (2006) (citing Booth v. Churner, 532 U.S. 731, 739
                                   8
                                       (2001)). An action must be dismissed unless the prisoner exhausted his available administrative
                                   9
                                       remedies before he or she filed suit, even if the prisoner fully exhausts while the suit is pending.
                                  10
                                       McKinney v. Carey, 311 F.3d 1198, 1199 (9th Cir. 2002). From the face of Plaintiff’s complaint,
                                  11
                                       it does not appear that he has exhausted his administrative remedies as to all his aforementioned
                                  12
Northern District of California




                                       claims.
 United States District Court




                                  13
                                       III.      CONCLUSION
                                  14
                                                 For the foregoing reasons, the Court orders as follows:
                                  15
                                                 1.     Plaintiff’s complaint is DISMISSED with leave to amend.
                                  16
                                                 2.     Within twenty-eight (28) days from the date of this Order, Plaintiff may, but is not
                                  17
                                       required to, file an amended complaint to cure the deficiencies noted above, if he truthfully can do
                                  18
                                       so. Plaintiff shall use the court’s civil rights complaint form, a copy of which is provided
                                  19
                                       herewith, and include in the caption both the case number of this action, Case No. 20-cv-04114-
                                  20
                                       YGR (PR), and the heading “AMENDED COMPLAINT.” Failure to file the amended
                                  21
                                       complaint by the deadline or to correct the aforementioned deficiencies outlined above will
                                  22
                                       result in the dismissal of this action without prejudice.
                                  23
                                                 3.     Plaintiff is advised that an amended complaint supersedes the original complaint.
                                  24
                                       “[A] plaintiff waives all causes of action alleged in the original complaint which are not alleged in
                                  25
                                       the amended complaint.” London v. Coopers & Lybrand, 644 F.2d 811, 814 (9th Cir. 1981).
                                  26
                                       Plaintiff may not incorporate material from the prior complaint by reference. Defendants not
                                  27
                                       named in an amended complaint are no longer defendants. See Ferdik v. Bonzelet, 963 F.2d 1258,
                                  28
                                                                                           8
                                           Case 4:20-cv-04114-YGR Document 5 Filed 01/15/21 Page 9 of 9




                                   1   1262 (9th Cir. 1992).

                                   2          4.      It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the Court

                                   3   informed of any change of address and must comply with the Court’s orders in a timely fashion.

                                   4   Pursuant to Northern District Local Rule 3-11, a party proceeding pro se whose address changes

                                   5   while an action is pending must file a notice of change of address promptly, specifying the new

                                   6   address. See L.R. 3-11(a). The Court may dismiss without prejudice a complaint when: (1) mail

                                   7   directed to the pro se party by the Court has been returned to the Court as not deliverable, and

                                   8   (2) the Court fails to receive within sixty days of this return a written communication from the pro

                                   9   se party indicating a current address. See L.R. 3-11(b).

                                  10          5.      The Clerk of the Court shall send Plaintiff a blank civil rights complaint form along

                                  11   with his copy of this Order.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: January 15, 2021

                                  14                                                    ______________________________________
                                                                                        JUDGE YVONNE GONZALEZ ROGERS
                                  15                                                    United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         9
